Citation Nr: 0616215	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee 
chondromalacia, postoperative arthroscopy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to August 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran does not have limitation of right knee flexion to 
30 degrees, any limitation of extension, ankylosis, 
instability, or any symptoms from removal of right lateral 
semilunar cartilage.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right knee chondromalacia, postoperative arthroscopy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003-5260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2005), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The veteran's service-connected right knee disability is 
currently rated as 10 percent disabling.  On rating sheets 
during the course of the claim, the RO has listed the 
employed Diagnostic Code as 5299-5257, and then as 5257.  
However, the March 2004 supplemental statement of the case 
indicates that the current 10 percent rating is assigned on 
the basis of evidence of degenerative changes with some 
limitation of motion and pain.  Diagnostic Code 5003 provides 
for such a rating for degenerative joint disease with some 
limitation of flexion, but not an amount which would be 
compensable under Diagnostic Code 5260.  The RO has discussed 
limitation of flexion and the other rating criteria in some 
detail, and has provided all pertinent rating criteria to the 
veteran.  

To support a higher rating Under Diagnostic Code 5260, the 
veteran would need to have limitation of flexion to 30 
degrees.  However, the evidence shows that this is not 
present or nearly approximated.  The veteran had a full range 
of motion on private examination in January 2001.  On VA 
examination in March 2002, his flexion was to 120 degrees, 
and he had 95 degrees of flexion in January 2004.  He had 
full range of motion in March, August, and September 2004.  
The current 10 percent rating adequately compensates the 
veteran for the degree of loss of flexion shown.  

Additionally, Diagnostic Code 5261 does not benefit the 
veteran.  He had full extension on examinations, with no 
indication of pain on extension.  The examination findings on 
multiple occasions show no loss of extension.  The Board 
notes that an April 2005 examination report states that 
"extension is 100."  However, per 38 C.F.R. § 4.2 (2005), 
the Board reconciles this statement with the statement, in 
the same examination report, that flexion was from 0 to 120 
degrees, as well as the statement in other examination 
reports and treatment records that the veteran had full range 
of motion, to conclude that the evidence as a whole does not 
support a finding of limitation of extension to 10 degrees or 
more, which would support the assignment of a separate, 
compensable evaluation under Diagnostic Code 5261 for 
limitation of extension.  


The decision not to increase the veteran's 10 percent rating 
under Diagnostic Code 5260, or under Diagnostic Code 5261, or 
under both, is also supported by an April 2002 VA examination 
report.  That report shows that the veteran's muscle strength 
was 5/5 and equal.  Also, although he had poor squatting on 
VA examination in March 2002, an April 2002 examination 
showed 5/5 strength and there was only mild tenderness in 
January 2004.  In August 2004, there was no cyanosis, 
clubbing, or edema.  Furthermore, in April 2005, his skin 
over his right knee was only slightly warmer than the skin 
over the left knee and his gait and posture were normal and 
there was no effusion, joint line tenderness, or swelling.  
Additionally, there was only an additional 15 degrees of 
limitation of motion on repetitive movement on examination in 
April 2005, and there was no increased fatigability, 
incoordination, weakness, or lack of endurance.  His 
functional impairment including from pain and poor squatting 
is contemplated by a 10 percent rating under Diagnostic Code 
5003.  His complaints of functional impairment have been 
considered, including, for example, his reports in April 2005 
of being able to walk only one block.  However, the more 
probative objective evidence from the examination reports 
such as 5/5 strength and a normal gait and posture shows that 
functional impairment due to pain that would support a higher 
rating is not present.  

There is no ankylosis.  Therefore, assigning a disability 
evaluation using Diagnostic Code 5256 is not appropriate.  

A separate, compensable rating under Diagnostic Code 5257 for 
recurrent subluxation or lateral instability is also not 
supported by the evidence.  Subluxation is not claimed or 
shown, and lateral instability is not present.  There were 
complaints of instability in January 2001, before surgery, 
but none was found at that time or during surgery in March 
2001, when the anterior cruciate ligament was found to be 
intact and without evidence of damage.  There was no 
instability on examination in March 2002 and the ligament was 
stable in January 2004.  

The March 2001 private operation report shows that prior to 
the March 2001 surgery, the veteran had had a torn lateral 
right meniscus, and that some of the lateral meniscus was 
removed in the surgery.  Given this, the Board has considered 
Diagnostic Code 5258, which provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The criteria for 
a compensable rating under that code, however, are not met.  
The January 2001 treatment report shows that there was no 
locking present.  The examiner found that there was a full 
range of motion present and locking has not been complained 
of.  No subsequent probative evidence shows locking either.  
The veteran reported locking on VA examination in April 2005, 
but repetitive examinations have not provided objective 
evidence of locking.  He reported in April 2004 that his knee 
often swells.  He had edema in December 2000 and effusion in 
January 2001, but no effusion has been shown since then.  To 
the contrary, the March and April 2002 evaluations found that 
there was no fluid and effusion, respectively, and the March, 
August, and September 2004 evaluations found that there was 
no edema.  Accordingly, the Board concludes that the 
requirements for a 20 percent rating under Diagnostic Code 
5258 are not met.  

The veteran had some semilunar (meniscal) cartilage removed 
from his right knee in March 2001.  However, the orthopedist 
at that time indicated that the removal of the anterior 
aspect of the lateral meniscus gave excellent position and 
stability of the repair and there is no diagnosis or other 
indication of a symptomatic status from the cartilage 
removal.  There is no apparent basis for compensating the 
veteran under Diagnostic Code 5259 since no symptoms 
specifically from the removal of the cartilage have been 
reported.  Some were prognosticated in the surgery report, 
but none are subsequently traced to it and there is no 
diagnosis of symptomatic meniscus removal residuals.  
Instead, the diagnoses have been of arthritis -- degenerative 
joint disease and chondromalacia.  Assigning a rating under 
Diagnostic Code 5259 is not warranted under the circumstances 
shown.  The only diagnosis is arthritis, and the impairment 
shown is limitation of motion which is ratable under 
Diagnostic Code 5003. 

The Board has reviewed the rating schedule and finds that no 
other code is appropriate.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).

The veteran has complained of impairment at work.  However, 
he is working, and he has not alleged that there is marked 
interference with employment, and frequent periods of 
hospitalization obviously have not occurred.  Accordingly, 
the Board finds no basis for referral for an extraschedular 
evaluation.  Extraschedular ratings are warranted when the 
service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  In light of 
the above, an increased rating is not warranted.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a December 2001 
letter, the RO provided the requisite notification.  It 
provided the requisite notice again in January 2005.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the March 2004 
supplemental statement of the case.  The December 2001 notice 
preceded the June 2002 adjudication.  Although that notice 
was later augmented, the Board finds no prejudice to the 
veteran in the timing of the notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for an increased rating 
are harmless, as an increased rating has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA and private medical records and 
lay statements were obtained, as were VA examinations.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased rating for right knee chondromalacia, 
postoperative arthroscopy, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


